DETAILED ACTION
Status of Claims
 In the Appeal Brief filed May 20, 2022, no claims were amended. Claims 1-20 are pending in the current application. 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuschman et al. (US 2019/0102802 A1) in view of Liu et al. (US 2019/0205698 A1).

Regarding claims 1 and 10, Tuschman discloses a computer-implemented method for providing Web advertisements to online users, the method comprising: 
receiving, by the apparatus, a signal indicating a request to provide at least one Ad for a slot available on a Web page associated with a website, the signal provided to the apparatus in relation to an access request for the Web page by an online user, the signal at least in part comprising information related to the online user (Paragraph [0050]: Match queries to user IDs program code 127 is operative to allow the target population provider system 102 to accept an input request listing at least one user, e.g., identified by the user's unique target-provider user ID or by at least one cookie, and to determine the user records of user ID database 124 that match at least one user specified in the input request); 
retrieving a plurality of advertisements (Ads), by the apparatus, from a database associated with the apparatus in response to the receipt of the signal (Paragraph [0126]: Target population provider system 102 receives the advertisement, as well as the bid(s) to serve ad impressions to the users of target population provider system 102, from an advertiser (or an agency associated with the advertiser, or even the DSP); 
predicting, by the apparatus using the classifier, a choice of an Ad from among the plurality of Ads based at least in part on the information related to the online user and the plurality of Ads (Paragraph [0136]: the served advertisement is called "Advertisement A." One partition may be called "users in the top 1% of likelihood of engaging with Advertisement A," and another may be called "users in the top 2 to 5% of likelihood of engaging with Advertisement A,"); and 
providing, by the apparatus, the Ad to a Web server associated with the website to cause display of the Ad on the slot available on the Web page when the Web page is displayed to the online user (Paragraph [0075]: Reactions (as well as non-reactions) to such a stimulus are called "engagement data" herein.  Such engagement data may include time spent on different parts of a web page, as well as interacting with a particular advertisement, as well as click-through rates and conversions).
Tuschman discloses the limitations above. Tuschman does not explicitly disclose:
training a classifier of an apparatus associated with an advertisement (Ad) server by using a balanced set of negative data points and positive data points derived from a log of Ad impressions, the balanced set configured based at least in part on identifying a consensus among base cluster representations generated by clustering the negative data points using two or more clustering algorithms. 
Liu teaches:
training a classifier of an apparatus associated with an advertisement (Ad) server by using a balanced set of negative data points and positive data points derived from a log of Ad impressions, the balanced set configured based at least in part on identifying a consensus among base cluster representations generated by clustering the negative data points using two or more clustering algorithms (Paragraph [0082]-[0083]: the target-cluster options include selectable options that (upon selection) adjust the distribution of digital content to users within particular clusters. For example, the social networking system 104 may provide target-cluster options that increase or decrease the distribution of digital content to users within particular clusters, such as a video or digital advertisement. The social networking system 104 may, for instance, increase or decrease the distribution of digital content to users within clusters comprising multiple users or to users within clusters of a particular age group… the social networking system 104 compares different clustering algorithms to determine which clustering algorithm better or more accurately captures a cluster effect. In some cases, the social networking system 104 compares different clustering algorithms to determine which clustering algorithm generates clusters that reflect real-world clusters more accurately than the other clustering algorithm. Additionally, or alternatively, the social networking system 104 determines which of two or more clustering algorithms captures an increased cluster effect—that is, the clustering algorithm that captures a larger or more pronounced cluster effect).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tuschman to disclose training a classifier of an apparatus associated with an advertisement (Ad) server by using a balanced set of negative data points and positive data points derived from a log of Ad impressions, the balanced set configured based at least in part on identifying a consensus among base cluster representations generated by clustering the negative data points using two or more clustering algorithms as taught by Liu because it would have effectively improved the advertisements provided to users. Tuschman discloses using machine-learning to generate psychometric models for use in online targeting and other applications, and more specifically to an apparatus (a machine) and a machine-implemented machine-learning method of predicting psychometric profiles of online users of a population based on automatically machine-collected data about online behavior of such users (Tuschman Paragraph [0002]). Using the system for capturing a cluster effect with targeted digital-content exposures of Liu would capture the impact and reach that outside-network actions and digital-sharing activity have on conversion actions.
Regarding claims 2, 11, and 19, Tuschman discloses wherein the log of Ad impressions comprises information related to at least one of: Ads impressions associated with one or more Ad publishers, and online users of the one or more Ad publishers served with the Ad impressions (Paragraph [0046]: engagement database includes data collected by an advertising provider, such as system 102, using users' interactions with particular advertisements, possibly other attention metrics on users' interactions with publishers' or advertisers' content, and possibly consumer data).
Regarding claims 3, 12, and 20, Tuschman discloses further comprising: 
extracting, by the apparatus, features from the information related to the Ad impressions and the online users, wherein extracting features from the information related to the Ad impressions at least comprises extracting information related to baseline content, theme, background, message and call-to-action button from a respective Ad (Paragraph [0140]: learning module 189 may determine that advertisements in a certain product category, or with certain colors, images, audio, or messages, may achieve higher rates of engagement if these stimuli are served to users with certain combinations of psychometric traits); and 
tagging, by the apparatus, each feature with a label indicative of whether a click or a conversion is associated with the respective Ad, wherein the tagging of each feature is configured to generate the negative data points and the positive data points (Paragraph [0140]: Over time, PDAE 108 may accumulate engagement data from advertising campaigns (including attention metrics, click-through rates, conversions, etc.) that PDAE 108 feeds into its machine-learning module 189, to improve the initial targeting).
Regarding claims 4 and 13, Tuschman does not explicitly disclose: 
generating, by the apparatus, an ensemble cluster based on identifying the consensus among the base cluster representations of the negative data points generated using the two or more clustering algorithms.
Liu teaches:
generating, by the apparatus, an ensemble cluster based on identifying the consensus among the base cluster representations of the negative data points generated using the two or more clustering algorithms (Paragraph [0082]-[0083]: the target-cluster options include selectable options that (upon selection) adjust the distribution of digital content to users within particular clusters. For example, the social networking system 104 may provide target-cluster options that increase or decrease the distribution of digital content to users within particular clusters, such as a video or digital advertisement. The social networking system 104 may, for instance, increase or decrease the distribution of digital content to users within clusters comprising multiple users or to users within clusters of a particular age group… the social networking system 104 compares different clustering algorithms to determine which clustering algorithm better or more accurately captures a cluster effect. In some cases, the social networking system 104 compares different clustering algorithms to determine which clustering algorithm generates clusters that reflect real-world clusters more accurately than the other clustering algorithm. Additionally, or alternatively, the social networking system 104 determines which of two or more clustering algorithms captures an increased cluster effect—that is, the clustering algorithm that captures a larger or more pronounced cluster effect).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tuschman to disclose generating, by the apparatus, an ensemble cluster based on identifying the consensus among the base cluster representations of the negative data points generated using the two or more clustering algorithms as taught by Liu because it would have effectively improved the advertisements provided to users. Tuschman discloses using machine-learning to generate psychometric models for use in online targeting and other applications, and more specifically to an apparatus (a machine) and a machine-implemented machine-learning method of predicting psychometric profiles of online users of a population based on automatically machine-collected data about online behavior of such users (Tuschman Paragraph [0002]). Using the system for capturing a cluster effect with targeted digital-content exposures of Liu would capture the impact and reach that outside-network actions and digital-sharing activity have on conversion actions.
Regarding claims 5 and 14, Tuschman discloses further comprising: 
selecting, by the apparatus, a plurality of data points within a predefined distance from a cluster center of the ensemble cluster, wherein the selected plurality of data points configure a first data of data points, the first set of data points representative of an undersampled form of the negative data points (Paragraph [0120]).
Regarding claims 6 and 15, Tuschman discloses further comprising: 
generating, by the apparatus, a second set of data points by oversampling the positive data points, wherein the first set of data points and the second set of data points configure the balanced set of the negative data points and the positive data points (Paragraph [0120]).
Regarding claims 7 and 16, Tuschman discloses wherein the two or more clustering algorithms used to cluster the negative data points to generate the base cluster representations comprise at least one of Latent Dirichlet Allocation (LDA) clustering algorithm, Gaussian Mixture Models (GMM) clustering algorithm and K-Means clustering algorithm, and wherein Synthetic Minority Over-sampling Technique (SMOTE) algorithm is used for oversampling the positive data points (Paragraph [0226]).
Regarding claim 8, Tuschman discloses further comprising: 
receiving, by the apparatus, information related to Ad impressions from one or more demand-side platforms (DSPs) and one or more Ad Exchanges, wherein the log of Ad impressions is generated based on the information related to Ad impressions received from the one or more DSPs and the one or more Ad Exchanges (Paragraph [0125]: a number denoted N7 of impressions of a particular advertisement are purchased at DSP 109 for the target population provider system); and 
assigning relevancy weights, by the apparatus, to the Ad impressions based on prior knowledge of quality of traffic associated with respective DSP from among the one or more DSPs and respective Ad Exchange from among the one or more Ad Exchanges (Paragraph [0133]: Considering embodiments that use logistic regression for engagement/unengagement binary valued data, as described in more detail herein below, the results of logistic regression is an engagement model of a psychometric profile which may be expressed in the form of the natural log of the odds ratio of engagement as a function of the psychometric profile, the function being a (weighted) linear combination of the dimensions of the psychometric profile).
Regarding claims 9 and 17, Tuschman discloses wherein the classifier is trained to meet a predefined objective, the predefined objective corresponding to at least one objective from among an objective to increase a likelihood of the online user clicking on the Ad, an objective to increase a likelihood of the online user engaging in a purchase transaction in relation to the Ad, and an objective to increase an awareness of the online user (Paragraph [0154]).
Regarding claim 18, Tuschman discloses a non-transitory computer-readable medium storing a set of instructions that when executed cause a computer to perform a method for providing Web advertisements to online users, the method comprising: 
training a classifier by using a balanced set of negative data points and positive data points (Paragraph [0131]), the balanced set configured by: 
receiving a log of advertisement (Ad) impressions from at least one of one or more demand-side platforms (DSPs) and one or more Ad Exchanges(Paragraph [0125]: a number denoted N7 of impressions of a particular advertisement are purchased at DSP 109 for the target population provider system), 
deriving the negative data points and the positive data points based at least in part on the log of Ad impressions (Paragraph [0131]: the at least one machine-learning method includes carrying out unsupervised clustering on an assumed number of clusters, e.g., three clusters, or four clusters, using the psychometric models as features, and examining the so-formed clusters to select the one or more clusters that has the largest proportion or the greatest number of engaged users.  These clusters form a learned classification method that can be used to classify users according to engagement, i.e., an engagement model; and Paragraph [0226]: the machine-learning (ML) methods described herein in PDAE 108 use algorithms…. for clustering, K-means, Gaussian mixtures (GMMs), and other clustering techniques), 
identifying consensus among the base cluster representations to generate an ensemble cluster (Paragraph [0131]), 
selecting a plurality of data points within a predefined distance from a cluster center of the ensemble cluster, wherein the selected plurality of data points configure a first data of data points (Paragraph [0133]), and 
generating a second set of data points by oversampling the positive data points, wherein the first set of data points and the second set of data points configure the balanced set of data points (Paragraph [0120]; 
receiving a signal indicating a request to provide at least one Ad for a slot available on a Web page associated with a website, the signal provided to the computer in relation to an access request for the Web page by an online user, the signal at least in part comprising information related to the online user(Paragraph [0050]: Match queries to user IDs program code 127 is operative to allow the target population provider system 102 to accept an input request listing at least one user, e.g., identified by the user's unique target-provider user ID or by at least one cookie, and to determine the user records of user ID database 124 that match at least one user specified in the input request); 
retrieving a plurality of advertisements (Ads) from a database in response to the receipt of the signal (Paragraph [0126]: Target population provider system 102 receives the advertisement, as well as the bid(s) to serve ad impressions to the users of target population provider system 102, from an advertiser (or an agency associated with the advertiser, or even the DSP); 
predicting, using the classifier, a choice of an Ad from among the plurality of Ads based at least in part on the information related to the online user and the plurality of Ads (Paragraph [0136]: the served advertisement is called "Advertisement A." One partition may be called "users in the top 1% of likelihood of engaging with Advertisement A," and another may be called "users in the top 2 to 5% of likelihood of engaging with Advertisement A,"); and 
providing the Ad to a Web server associated with the website to cause display of the Ad on the slot available on the Web page when the Web page is displayed to the online user(Paragraph [0075]: Reactions (as well as non-reactions) to such a stimulus are called "engagement data" herein.  Such engagement data may include time spent on different parts of a web page, as well as interacting with a particular advertisement, as well as click-through rates and conversions).
Tuschman discloses the limitations above. Tuschman does not explicitly disclose:
clustering the negative data points using two or more clustering algorithms to generate corresponding base cluster representations. 
Liu teaches:
clustering the negative data points using two or more clustering algorithms to generate corresponding base cluster representations (Paragraph [0082]-[0083]: the target-cluster options include selectable options that (upon selection) adjust the distribution of digital content to users within particular clusters. For example, the social networking system 104 may provide target-cluster options that increase or decrease the distribution of digital content to users within particular clusters, such as a video or digital advertisement. The social networking system 104 may, for instance, increase or decrease the distribution of digital content to users within clusters comprising multiple users or to users within clusters of a particular age group… the social networking system 104 compares different clustering algorithms to determine which clustering algorithm better or more accurately captures a cluster effect. In some cases, the social networking system 104 compares different clustering algorithms to determine which clustering algorithm generates clusters that reflect real-world clusters more accurately than the other clustering algorithm. Additionally, or alternatively, the social networking system 104 determines which of two or more clustering algorithms captures an increased cluster effect—that is, the clustering algorithm that captures a larger or more pronounced cluster effect).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tuschman to disclose clustering the negative data points using two or more clustering algorithms to generate corresponding base cluster representations as taught by Liu because it would have effectively improved the advertisements provided to users. Tuschman discloses using machine-learning to generate psychometric models for use in online targeting and other applications, and more specifically to an apparatus (a machine) and a machine-implemented machine-learning method of predicting psychometric profiles of online users of a population based on automatically machine-collected data about online behavior of such users (Tuschman Paragraph [0002]). Using the system for capturing a cluster effect with targeted digital-content exposures of Liu would capture the impact and reach that outside-network actions and digital-sharing activity have on conversion actions.


Conclusion
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621